UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-20702


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                               VERSUS


                        ALVIN PRINCE JONES,

                                                 Defendant-Appellant.




            Appeal from the United States District Court
             for the Southern District of Texas, Houston
                           (H-97-CR-38-1)


                          November 6, 1998
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.
PER CURIAM:*

     The judgment of the district court is AFFIRMED.       See 5th R.
47.6.




        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.